EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Liu on 2/24/2021.
The application has been amended as follows: 
	Claims 17-20.  Cancelled

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the best prior arts either alone or in combination does not anticipate or render obvious the claim as a whole.  The best prior arts are Satou (US 6117589), Yamazaki (US 20150140396), Lee (US 20110129718), and Jang (US 20140255768) as cited on the record.  Satou discloses a positive electrode tab having different peaks at different heights as to prevent from separation with the current collector 18.  However, Satou does not disclose the first and second set of protrusions have triangular and quadrilateral shape, respectively.  Yamazaki is relied on to disclose an electronic device and housing to house the battery and a display.  Lee also discloses pins in the clips of a [0035], Fig. 3) attached to a leads lines and pinched onto electrode tab 12.  However, Lee does not disclose the first and second set of protrusions have triangular and quadrilateral shape, respectively.  While Jang discloses that the ultrasonic horn forming the groove patterns on the electrode tabs can have first shape and second shape that are different and can obviously be triangular and quadrilateral (Figs. 1-3), Jang does not disclose that the surface opposite the bonding location are substantially flat.  For the reasons above, Claims 1-16 are allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723